Boyce, J.,
charging the jury:
Gentlemen of the jury:—This action was brought by Edna M. Ranch, the plaintiff, against William F. Lynch, the defendant, to recover damages by reason of the sale of her interest in a certain farm, situate in Lewes and Rehoboth Hundred, in this county, she alleging that she was induced to sell the same to the defendant upon his false and fraudulent representations as to its value, at the time of the sale.
[1] This is what is commonly known as an action of deceit. The gist of the action is fraud. Fraud necessary to support the action exists where a person makes a false representation of a material fact, susceptible of knowledge, knowing it to be false, with the intention to deceive the person to whom it is made, and the latter relying upon it, acting with reasonable prudence, is deceived and induced to do or refrain from doing something to his pecuniary loss or damage.
In order to support an action of this kind, it is necessary for the plaintiff to satisfy the jury by a preponderance of the evidence (1) that the defendant made a substantial, material representation respecting the transaction; (2) that it was false; (3)-that when he made it he knew that it was false; (4) that he made it with the intention of inducing the plaintiff to act upon it; (5) *450that the plaintiff was misled thereby and in reliance thereon, did act upon it, and she thereupon suffered damage.
In order to avoid repetition, we will say to you now that if you should find that these requisites necessary to sustain the action have been established to your satisfaction, your verdict should be for the plaintiff. If, however, you should find that the plaintiff has failed to prove any one or all of these essential elements, your verdict should be for the defendant.
[2, 3] Fraud is never presumed, and, whenever it is relied upon in support of an action, it must be proved to the satisfaction of the jury. It may be shown either by direct or positive evidence' as by the declarations or admissions, if any, of the party charged, or by circumstantial evidence; that is, by taking into consideration the conduct of the parties, and all the facts and circumstances attending the transaction, if, in the judgment of the jury they are reasonably sufficient to establish the existence of fraud.
[4] In determining whether the alleged representations were made by the defendant, and if so whether they were made with fraudulent intent through his son, the admitted agent to effect the purchase of the plaintiff’s interest in the farm, and whether the plaintiff was induced to rely upon such representations, all of the circumstances surrounding the parties at the time of the sale should be taken into consideration. And if you find that the representations relied upon were made, you may in determining the question of fraudulent intent take into consideration the kindred of the parties, and any confidential relation existing between them, and the distance of the plaintiff from the land as well as from the place of sale, at the time thereof, and any evidence which may, or may not, tend to establish the knowledge or lack of knowledge of either of the parties to this action as to the value of the land at the time of the sale.
[5] Any affirmation or opinion expressed by the defendant through his agent as to the character or value of the farm in question which, in fact, was false, is not alone sufficient in law to establish fraud; but the representation to be fraudulent must *451have been false and known by the person making it to be so at the time.
[6] You are the exclusive judges of the credibility’of the witnesses- and of the weight and value of their testimony. We are not permitted to comment upon the testimony, and we shall not attempt any detailed statement thereof. When there is conflict in the testimony, it is the duty of the jury to reconcile it, if they can, if they cannot do so, then they should give credit to and be governed by the testimony which, in their judgment, is most worthy of belief, taking into • consideration the intelligence, the apparent truthfulness, the candor and impartiality as well as any interest or bias of the parties and their witnesses, and their opportunities for knowing that of which they testified.
The claim of the plaintiff is that upon the representations of the defendant she agreed to convey her interest in the farm, subject to the life estate of her grandmother, for the sum of two hundred dollars, and that she likewise agreed and bound herself by a certain conveyance bond, in evidence before you, to convey all her “interest and estate which may pass to and become vested in her at the death of her” grandmother in a certain lot of land with the-buildings thereon, situate in the Town of Lewes for the sum of three hundred and twenty-five dollars. The claim of the defendant is that he contracted for the purchase of the farm in question and the house and lot in Lewes, together for the sum of five hundred and twenty-five dollars and he denies that a separate valuation of two hundred dollars was placed upon the plaintiff’s undivided one-seventh interest in the farm. Whatever valuation was placed by the parties upon the plaintiff’s interest in the farm, if any, you must determine from all the evidence before you.
(7) If your verdict should be for the plaintiff the sum or measure of her damage is the difference between the value of her interest in the land at the time of the sale, subject to the life estate of her grandmother, and the purchase money paid therefor, which sum is to be determined from all the evidence before you, oral or documentary.
We now submit the issue involved to you, and you should decide this case in favor of that party, in whose favor there is *452the preponderance, or greater weight, of the evidence, considered in connection with the law as announced to you by the court.
Verdict for plaintiff.